NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2890-18T2

VINELAND ICE & STORAGE,
LLC,

          Plaintiff-Appellant,

v.

CITY OF VINELAND, KEVIN
KIRCHNER, MICHAEL
CIFALOGLIO, and
CUMBERLAND COUNTY
CONSTRUCTION BOARD OF
APPEALS,

          Defendants-Respondents,

and

VINELAND FIRE
PREVENTION BUREAU,

     Defendant.
____________________________

                   Argued February 27, 2020 – Decided October 1, 2020

                   Before Judges Suter and DeAlmeida.
            On appeal from the Superior Court of New Jersey, Law
            Division, Cumberland County, Docket No. L-0673-16.

            Jeffrey A. DiLazzero argued the cause for appellant.

            Alan G. Giebner argued the cause for respondents City
            of Vineland, Kevin Kirchner, and Michael Cifaloglio
            (Buonadonna & Benson, PC, attorneys; Michael E.
            Benson, of counsel; Alan G. Giebner, on the brief).

            James E. Schroeder argued the cause for respondent
            Cumberland County Construction Board of Appeals.

      The opinion of the court was delivered by

SUTER, J.A.D.

      Vineland Ice & Storage, LLC (plaintiff) appeals the summary judgment

orders that dismissed with prejudice its amended prerogative writs complaint

against defendants City of Vineland, Kevin Kirchner, and Michael Cifaloglio

(the City defendants), and Cumberland County Construction Board of Appeals

(CCCBOA), and denied its cross-motions for summary judgment and

reconsideration. Plaintiff also appeals the trial court's order that amplified the

record under Rule 2:5-1(b).      Plaintiff requests reversal of the orders and

summary judgment in its favor. We affirm the challenged orders.

                                        I.

      Plaintiff owns a property located at 544 E. Pear Street in the City of

Vineland where an ice manufacturing and frozen storage facility operated in a

                                                                          A-2890-18T2
                                        2
building constructed around 1922. Plaintiff's managing member is Mark F.

DiMeo.1

       In March 2016, DiMeo noticed a portion of the concrete floor had a "slab

heave," which might have been caused by water getting underneath the concrete

and freezing. He had an engineering firm examine the building. That report

noted a heaving floor slab, cracking floors, bowing walls, and sloping floors,

among other issues. DiMeo said the building was storing about five million

pounds of perishable food including "fish, squid, crabs, and lobster."

       On June 7, 2016, defendant Kevin Kirchner, Acting Construction Official

of the City of Vineland, conducted an inspection of the building accompanied

by DiMeo. He issued a Notice of Unsafe Structure (the Notice) on the same day.

The Notice ordered the building to be vacated by July 10, 2016, unless an

"[e]ngineering [s]tructural [c]ertification" was supplied or the building was

demolished, or the unsafe conditions were corrected. DiMeo received the Notice

on June 10, 2016.

       A representative from another engineering firm inspected the ammonia

refrigeration system at the same location. Its report to the Vineland Fire Chief




1
    DiMeo has relocated to Brussels.
                                                                         A-2890-18T2
                                       3
recommended that the ammonia refrigeration system be shut down and pumped

out.

       A contractor for the United States Environmental Protection Agency

(EPA) met with an engineer for plaintiff to inspect the ammonia refrigeration

system, reporting the system was in "a very serious state of disrepair and

immediate steps [were] necessary to protect the surrounding community . . . ."

In July 2016, another company assessed the ammonia refrigeration system for

the EPA and recommended, based on

             the general condition of the facility, the lack of
             maintenance, poor documentation and code violations,
             that the entire ammonia charge be removed in order for
             a proper inspection to be performed (once the ice is
             cleared and the structure is confirmed to be safe).

At the EPA's direction, plaintiff removed all the food and ammonia, which

required a two-week evacuation of thirty-one nearby residents and other shelter

in place orders.

       In an August 2016 report for plaintiff, an engineer concluded that "[s]o

long as no heavy equipment or material loads are imposed, on the structure, a

large scale collapse is unlikely."   However, workers in the building were

"exposed to safety hazards" that needed to be addressed.




                                                                        A-2890-18T2
                                       4
      In the interim, plaintiff appealed the Notice to the CCCBOA on June 23,

2016. A hearing was scheduled for July 5, 2016, but adjourned to August 2,

2016, with the consent of all parties.      Plaintiff also consented to the City

defendants' request to adjourn the August 2, 2016 hearing date, which was

rescheduled to September 6, 2016. However, plaintiff objected to the City

defendants' request for a third adjournment on August 24, 2016, advising "in the

event that the [CCCBOA] does not hear my client's appeal on September 6[]

. . . my client will consider that as a denial . . . . We will then appeal the

[CCCBOA's] denial to the Superior Court of New Jersey.             This may be

something that the [CCCBOA] might want to consider."              The CCCBOA

chairman adjourned the appeal—over plaintiff's objection—to October 4, 2016.

      On October 3, 2016, plaintiff filed a complaint in lieu of prerogative writs

naming the City defendants and the CCCBOA as defendants. 2 Counsel for

plaintiff emailed a copy of the complaint to the CCCBOA's solicitor, Edward

Duffy, and the City of Vineland's assistant solicitor, but did not serve it on any

defendant. Duffy responded on October 15, 2016, that he "can accept [s]ervice"




2
  The Vineland Fire and Prevention Bureau was a named defendant, but it is a
political subdivision of the City. Michael Cifaloglio is the acting Fire Marshall.
                                                                          A-2890-18T2
                                        5
if plaintiff's attorney had not made other arrangements but was leaving on

vacation.

      Plaintiff did not appear or participate in the CCCBOA hearing on October

4, 2016, having advised the CCCBOA that because the CCCBOA had not

decided the appeal within ten business days, the appeal was denied as a matter

of law under N.J.A.C. 5:23A-2.3(a) and (c). The CCCBOA conducted hearings

on October 4, 2016, and November 2, 2016.           Kirchner testified about his

inspection and the Notice. Derek Leary testified about his inspection on June

23, 2016 and agreed with Kirchner's assessment. The CCCBOA unanimously

denied plaintiff's appeal on November 2, 2016. There are no tape recordings or

transcripts of the hearing because "[a]lthough the County had invested in a new

recording system, it was not [sic] unfortunately not recording during [the]

hearings." Counsel for plaintiff emailed Duffy again on November 3, 2016,

asking him to accept service and for transcripts of the hearings. The record does

not indicate a response.

      In its written decision on December 9, 2016, the CCCBOA determined

"[b]ased upon the reports and numerous photographs as submitted, together with

the testimony and exhibits presented during the hearings, as well as [plaintiff's]

own engineering report, . . . the municipality had sufficient basis or cause to


                                                                          A-2890-18T2
                                        6
issue the Notice of Unsafe Structure on June 7, 2016." A copy was sent to

plaintiff's attorney on December 9, 2016, by regular mail.

       Plaintiff amended its prerogative writs complaint on January 26, 2017 to

add a third count, appealing the December 9, 2016 decision of the CCCBOA.

He asked the CCCBOA clerk for copies of the hearing transcripts. Plaintiff did

not serve the amended complaint until nearly eight months later, on August 14,

2017. The City defendants and the CCCBOA filed answers to the amended

complaint in September 2017.

       The City defendants filed a motion for summary judgment to dismiss the

complaint for "inexplicable and unwarranted delay in serving the [c]omplaint,

in light of the requirement of Rule 4:69-6 that Prerogative Writ Actions are to

be filed within [forty-five] days of the date of the action being challenged."

Plaintiff opposed the motion and filed a cross-motion, which alleged the Notice

was issued without any basis in fact and in violation of the law.

       The trial court granted summary judgment to the City defendants and

denied plaintiff's cross-motion on March 16, 2018. It found plaintiff's amended

complaint was not timely served. The court held the delay in service created

prejudice against the defendants because "the passage of time [was] just too

critical."


                                                                        A-2890-18T2
                                        7
      Plaintiff's motion for reconsideration was denied on May 4, 2018. The

trial court noted "the whole scheme [and] construction . . . [of] the appeal

process and the [a]ction in [l]ieu of [p]rerogative [w]rit process is to have these

matters decided in a timely fashion." The court found the CCCBOA and City

defendants were prejudiced. "[B]ecause it wasn't served, the Board went ahead

and had two hearings and issued a written determination." Then, after service

was made and they tried to locate transcripts, it was found out that the recording

equipment was not working properly during the hearings. The court found

continuing prejudice to the City defendants because they were continuing to

litigate these issues after "the abandonment of the property and the default on

the loan" concluding "that this is a strategic action and not a matter of

substance." The court found plaintiff was "not harmed in that it always assumed

there was a denial by virtue of filing the [c]omplaint." The trial court found "in

a[n] action like this, that involves the safety of the neighborhood, the removal

of people from their house . . . is such that there is substantial prejudice to the

[defendant] were this suit to proceed at this late date." The court noted that the

"whole scheme" of the process involving unsafe structures and prerogative writs

"is to have these matters decided in a timely fashion."




                                                                           A-2890-18T2
                                        8
      Defendant CCCBOA filed a motion for summary judgment in October

2018, to dismiss the amended complaint also based on unwarranted delay.

Plaintiff filed opposition and a cross-motion. The trial court granted summary

judgment to the CCCBOA and denied the cross-motion3 on January 25, 2019,

finding that the same analysis it made in the motion involving the City

defendants applied to the CCCBOA's motion.           The delay in serving the

complaint caused the CCCBOA "to hold additional hearings" and to "litigate its

defense for more than two and a half years after the Notice was issued." The

court found the delay here was "especially prejudicial and contrary to the rules"

involving a prerogative writs action. And, the court found plaintiff was not

prejudiced because it assumed its appeal was denied on September 16, 2016.

      In March 2019, the trial court amplified its reasons pursuant to Rule 2:5-

1(b) by referencing its earlier decisions from May 2018 and January 2019.

      On appeal, plaintiff raises these issues:

            I. THE TRIAL COURT ERRED IN GRANTING
            SUMMARY JUDGMENT IN FAVOR OF THE
            DEFENDANTS DUE TO THE PLAINTIFF'S
            FAILURE   TO   FORMALLY     SERVE    THE
            DEFENDANTS WITH A COPY OF THE SUMMONS
            AND AMENDED COMPLAINT WITHIN THE TIME
            PERIOD PROVIDED IN RULE 4:4-1 DESPITE NO

3
 The record does not indicate any opposition by the CCCBOA to the cross-
motion.
                                                                         A-2890-18T2
                                        9
SHOWING OF ACTUAL PREJUDICE BY THE
DEFENDANTS.

II. THE TRIAL COURT ERRED BY IGNORING THE
DEFENDANT,       CUMBERLAND       COUNTY
CONSTRUCTION BOARD OF APPEALS’ FAILURE
TO COMPLY WITH THE REQUIREMENTS OF
NEW JERSEY LAW AS THEY PERTAIN TO
CONSTRUCTION BOARDS OF APPEALS AND
THE PROCEEDINGS BEFORE THEM.

    A.   THE TRIAL JUDGE IGNORED THE
    FACT       THAT     THE   DEFENDANT,
    CUMBERLAND COUNTY CONSTRUCTION
    BOARD OF APPEALS, DID NOT RENDER A
    DECISION ON THE PLAINTIFF'S APPEAL
    WITHIN TEN (10) BUSINESS DAYS AS IS
    REQUIRED BY N.J.S.A. 52:27D–127(B) AND
    N.J.A.C. 5:23A–2.3.

    B.  THE TRIAL JUDGE IGNORED THE
    FACT    THAT    THE    DEFENDANT,
    CUMBERLAND COUNTY CONSTRUCTION
    BOARD OF APPEALS, IMPROPERLY
    RELIED UPON EVIDENCE THAT DID NOT
    EXIST AT THE TIME THAT THE
    UNDERLYING   NOTICE   OF   UNSAFE
    STRUCTURE WAS ISSUED ON JUNE 7, 2016.

    C.  THE TRIAL JUDGE IGNORED THE
    FACT    THAT     THE      DEFENDANT,
    CUMBERLAND COUNTY CONSTRUCTION
    BOARD OF APPEALS, DID NOT KEEP A
    TRANSCRIPT OF THE HEARINGS ON THE
    PLAINTIFF'S APPEAL AS IS REQUIRED BY
    APPLICABLE NEW JERSEY LAW.



                                             A-2890-18T2
                   10
                  D.   THE TRIAL JUDGE IGNORED THE
                  FACT     THAT     THE     DEFENDANT,
                  CUMBERLAND COUNTY CONSTRUCTION
                  BOARD OF APPEALS, HAS NEVER
                  PROPERLY SERVED THE PLAINTIFF WITH
                  A COPY OF ITS DECISION VIA CERTIFIED
                  MAIL AS IS REQUIRED BY N.J.S.A. 52:27D–
                  127(b), AND N.J.A.C. 5:23A-2.1(c); AND
                  THEREFORE THE PLAINTIFF'S APPEAL
                  PERIOD HAS YET TO BEGIN.

                  E.  THE TRIAL JUDGE COMMITTED
                  REVERSIBLE ERROR BY DENYING THE
                  PLAINTIFF'S  CROSS-MOTION    FOR
                  SUMMARY JUDGMENT AGAINST THE
                  DEFENDANT, CUMBERLAND COUNTY
                  CONSTRUCTION BOARD OF APPEALS,
                  DESPITE THE FACT THAT PLAINTIFF'S
                  CROSS-MOTION WAS UNOPPOSED.

                                     II.

      We review a court's grant of summary judgment de novo, applying the

same standard as the trial court. Conley v. Guerrero, 228 N.J. 339, 346 (2017).

Summary judgment must be granted if "the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact challenged and that the

moving party is entitled to a judgment or order as a matter of law." Templo

Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189,

199 (2016) (quoting R. 4:46-2(c)).


                                                                          A-2890-18T2
                                       11
      Plaintiff contends the trial court should not have granted the City

defendants and CCCBOA's motions for summary judgment or dismissed its

amended prerogative writs complaint with prejudice just because it was not

served consistent with Rule 4:4-1. We disagree with plaintiff's arguments and

affirm the trial court's orders.

      Actions of a municipal body are presumed valid and will not be disturbed

without sufficient proof that the conduct was arbitrary, capricious or

unreasonable. See Grabowsky v. Twp. of Montclair, 221 N.J. 536, 551 (2015);

Witt v. Gloucester Cty. Bd. of Chosen Freeholders, 94 N.J. 422, 430 (1983).

The burden of proof rests with the plaintiff who challenges the municipal action.

Price v. Himeji, LLC, 214 N.J. 263, 284 (2013). An action in lieu of prerogative

writs is "a comprehensive safeguard against official wrong," Mullen v. Ippolito

Corp., 428 N.J. Super. 85, 102 (App. Div. 2012) (quoting Garrou v. Teaneck

Tryon Co., 11 N.J. 294, 302 (1953)), which allows a citizen to challenge a

municipality's action or inaction.

      Rule 4:69-6(a) addresses prerogative writs actions and provides that "no

action . . . shall be commenced later than [forty-five] days after the accrual of

the right to the review, hearing or relief claimed." "The [forty-five]-day time

frame contained within R. 4:69-6 'is designed to give an essential measure of


                                                                         A-2890-18T2
                                      12
repose to actions taken against public bodies.'" Tri-State Ship Repair & Dry

Dock Co. v. City of Perth Amboy, 349 N.J. Super. 418, 423 (App. Div. 2002)

(quoting Washington Twp. Zoning Bd. v. Washington Twp. Planning Bd., 217

N.J. Super. 215, 225 (App. Div. 1987)). Rule 4:69-6(c) authorizes a court to

"enlarge the period of time provided in paragraph (a) or (b) of this rule where it

is manifest that the interest of justice so requires." However, "[b]ecause of the

importance of stability and finality to public actions, courts do not routinely

grant an enlargement of time to file an action in lieu of prerogative writs." Tri-

State, 349 N.J. Super. at 423 (citing Cty. of Ocean v. Zekaria Realty, 271 N.J.

Super. 280 (App. Div. 1994)).

      In this case, "[t]he regulatory legislation pursuant to which the

construction official and [CCCBOA] acted is the State Uniform Construction

Code Act, N.J.S.A. 52:27D-119 to -141.             This legislation directs the

Commissioner of Community Affairs to adopt a State Uniform Construction

Code, N.J.S.A. 52:27D-123a . . . ." In re Analysis of Walsh Trucking Occupancy

& Sprinkler Sys., 215 N.J. Super. 222, 226 (App. Div. 1987). The legislation

provides that "[t]here shall be a construction board of appeals for each county

to hear appeals from decisions by the enforcing agency . . . ." N.J.S.A. 52:27D-

127(a). When an enforcing agency makes a decision under the Code, an owner


                                                                          A-2890-18T2
                                       13
can appeal in writing to the board.     N.J.S.A. 52:27D-127(b).        The statute

provides further:

            [t]he board shall hear the appeal, render a decision
            thereon and file its decision with a statement of the
            reasons therefor with the enforcing agency from which
            the appeal has been taken not later than [ten] business
            days following the submission of the appeal, unless
            such period of time has been extended with the consent
            of the applicant. Such decision may affirm, reverse or
            modify the decision of the enforcing agency or remand
            the matter to the enforcing agency for further action. A
            copy of the decision shall be forwarded by certified or
            registered mail to the party taking the appeal. Failure
            by the board to hear an appeal and render and file a
            decision thereon within the time limits prescribed in
            this subsection shall be deemed a denial of the appeal
            for purposes of a complaint, application or appeal to a
            court of competent jurisdiction.

      Here, plaintiff filed the first prerogative writs complaint on October 3,

2016, a day before the CCCBOA hearing was to commence. It was not served.

The amended complaint was filed on January 26, 2017 but was not served on

the City defendants and the CCCBOA until August 14, 2017. 4

      Rule 4:4-1 governs the rules of service. "If a summons is not issued within

[fifteen] days from the date of Track Assignment Notice, the action may be

dismissed." The policy behind Rule 4:4-1 is to "ensure . . . defendant will have


4
  The amended complaint was briefly dismissed in April 2017 by the Civil
Division but reinstated the next day.
                                                                           A-2890-18T2
                                      14
notice of the complaint and be afforded an early opportunity to answer or take

other appropriate steps" and "keep the plaintiff's interest in the case active . . .

[requiring] the plaintiff to do more than deposit a pleading in the clerk's office."

Czepas v. Schenk, 362 N.J. Super. 216, 222-23 (App. Div. 2003) (citations

omitted).

      The summons provides vital information to a defendant.              R. 4:4-2.

Critically, it advises of the defendant's ability to file an answer, that without an

answer a default judgment may be entered against the defendant, and if the

defendant does not have a lawyer, that he or she may communicate with the

Lawyer Referral Service within the county. Ibid. For those who cannot afford

an attorney, the toll-free hotline number of Legal Services of New Jersey is

included in the summons. Ibid.

      A violation of Rule 4:4-1 generally "should not result in dismissal when

the defendant is not prejudiced . . . ." Czepas, 362 N.J. Super. at 223. The court

should take into consideration whether the party was "timely made aware of the

claim," whether the plaintiff had "good cause for failure of timely service," and

whether the failure of timely service was simply "neglect[]." Ibid. "[T]he court

is accorded the discretion to dismiss with prejudice . . . where the violation is

egregious, where the adverse party would otherwise be unduly prejudiced, or


                                                                            A-2890-18T2
                                        15
where the interests of justice require." Tall Timbers Property Owners Ass'n v.

Tall Timbers, 217 N.J. Super. 119, 124-25 (App. Div. 1987) (citing Zaccardi v.

Becker, 88 N.J. 245 (1982)).

      The trial court's dismissal of the amended complaint with prejudice was

an appropriate exercise of discretion here. Plaintiff filed a prerogative writs

complaint one day before the scheduled CCCBOA hearing with the apparent

strategy of wresting jurisdiction from the CCCBOA. See Cicchine v. Twp. of

Woodbridge, 413 N.J. Super. 393, 400-401 (Law Div. 2010) (providing "[t]he

filing of a notice of appeal invokes the jurisdiction of the appeal tribunal and

divests the board of jurisdiction except as reserved by statute or rule."). By

plaintiff filing but not serving the amended complaint, the Law Division could

not proceed. See Sobel v. Long Island Entm't Prods., Inc., 329 N.J. Super. 285,

293 (App. Div. 2000) ("The requirements of the rules with respect to service of

process go to the jurisdiction of the court and must be strictly complied with.

Any defects . . . are fatal and leave the court without jurisdiction and its

judgment void.") (quoting Driscoll v. Burlington–Bristol Bridge Co., 8 N.J. 433,

493 (1952)). The CCCBOA was put in the position of needing to address the

appeal and conducted a hearing. Plaintiff did not participate in the CCCBOA




                                                                        A-2890-18T2
                                      16
hearing nor did plaintiff ask for a stay. All of this prejudiced the City defendants

and the CCCBOA.

      After the CCCBOA decision, plaintiff amended the prerogative writs

complaint, but once again did not serve it. Plaintiff plainly was aware the

complaint had not been served because it amended the complaint without first

receiving permission to amend it from the parties or from the court. See R. 4:9-

1 (providing that "[a] party may amend any pleading as a matter of course at any

time before a responsive pleading is served," but after that, "only by written

consent of the adverse party or by leave of court"). By the time plaintiff served

the amended complaint, the premises largely were abandoned, the EPA required

all the ammonia to be removed, DiMeo moved to another country, and the

mortgage loan on the property was in default. 5 Thus, defendants were litigating

the Notice in the context of a shuttered business. This was additional prejudice.

      Plaintiff did not explain the cause of its delay in service. Its counsel noted

only that defendants had not claimed prejudice. Had they, he would have alleged

"excusable neglect." Plaintiff stated that "[m]y client and I had other things that

we were worried about. It won't happen again . . . ." Even if this qualified as



5
  The property had been pledged as security for a loan. In June 2017, a judgment
in favor of the UEZ was entered against plaintiff for $473,295.45.
                                                                            A-2890-18T2
                                        17
attorney neglect, it does not constitute good cause for why the amended

complaint was not served until August 2017.

      Plaintiff relies on McLaughlin v. Bassing, 100 N.J. Super. 67, 70 (App.

Div. 1967) (Sullivan, J., dissenting), rev'd on dissent, 51 N.J. 410 (1968). In

McLaughlin, defendants did not assert that they were unaware a complaint had

been filed and "stipulated that they have suffered no specific or demonstrable

prejudice as a result of the time lapse." Id. at 70. It was caused by continued

settlement "negotiations." Ibid. McLaughlin is distinguishable because it was

not a prerogative writs case and there was no prejudice. In fact, none of the

cases cited by plaintiff for support are persuasive because none of these cases

involve prerogative writs.

      The validity of the Notice—which clearly raised a safety issue of concern

to the City defendants—was left without finality because of plaintiff's failure to

serve the City defendants and the CCCBOA. The amended complaint was filed

but could not go forward without service. Service did not occur until August

2017, which was eight months after the CCCBOA decision and eleven months

after the first prerogative writs complaint was filed in October 2016. This delay

was entirely inconsistent with the accelerated nature of a prerogative writs

action, particularly where the issue involved public safety. Plaintiff did not


                                                                          A-2890-18T2
                                       18
satisfy any of the reasons that might justify an extension. See Borough of

Princeton v. Bd. of Chosen Freeholders of Mercer, 169 N.J. 135, 152 (2001)

(providing that the Supreme Court defined three categories that may qualify for

an exception: "(1) important and novel constitutional questions; (2) informal or

ex parte determinations of legal questions by administrative officials; and (3)

important public rather than private interests which require adjudication or

clarification." (quoting Brunetti v. Borough of New Milford, 68 N.J. 576, 586

(1975))). There was no "interest in justice" served by allowing plaintiff to

continue this litigation beyond the forty-five-day limit prescribed in Rule 4:69-

6, using its strategy of filing the prerogative complaint as a kind of placeholder

and then not serving it. This delay in service was not consistent with the

prerogative writs' procedures.

      We have no need to determine whether the CCCBOA failed to meet the

ten-day time frame set forth in N.J.S.A. 52:27D-127(b). If the CCCBOA did

not comply with the statute, as plaintiff alleges, then plaintiff's appeal of the

Notice was denied by virtue of the statute and it could file a prerogative writs

action to contest that. Plaintiff did that. If the statute was not violated—because

plaintiff had consented to an extension and the hearing proceeded—plaintiff

could file its prerogative writs action after the CCCBOA decision, which is what


                                                                           A-2890-18T2
                                       19
it did when it filed the amended complaint. We fail to see how resolution of this

issue would matter in this context. We decline to provide an advisory opinion

interpreting this statute. "[W]e do not render 'recommendations' but rather

'decide only concrete contested issues conclusively affecting adversary parties

in interest.'" Indep. Realty Co. v. Twp. of N. Bergen, 376 N.J. Super. 295, 301

(App. Div. 2005) (quoting N.J. Turnpike Auth. v. Parsons, 3 N.J. 235, 240

(1949)).

      We have considered plaintiff's remaining arguments and the record,

finding they are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-2890-18T2
                                      20